DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11-16, 19-26 are pending.
This action is Final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-16, 19-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims have been amended to recite the features “wherein the protection layer is also configured to prevent diffusion of electrochemically active constituent” which is rejected for lack of adequate written description. The functional features claimed find direct support, but such are features disclosed as being completed by a dielectric layer (“The insulating dielectric layer 30 is provided to prevent diffusion of the electrochemically active constituent to the electrode's electrochemically active surface for the purpose of accurately controlling the electrode signal level.”). However, this same feature is not discussed in relation to the protection layer as claimed. It is noted that the disclosure makes reference to three different structures including dielectric layer, protection layer, interference rejection layer, and based on the record these are three distinct structures. The interference rejection layer contains no further explanation, and the protection layer as disclosed lists different materials. Based on the current record it is unclear which of these or all materials provide such features to amount to inherency/implicit support. As such, one of skill in the art would not have recognized applicant had possession of the claimed invention at the time the application was filed. Applicant is invited to explain support for the structures to achieve the claimed functional features.
The dependent claims are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (Shah, US 2015/0122647) in view of Gumbrecht et al. (Gumbrecht, US 5,225,063). 
Regarding claim 1, Shah teaches a flexible analyte sensor  (see entire document, especially Figure 1) comprising: 
a flexible base layer (see entire document, especially Figure 1 102, [0060]) 
having a layer of sputtered platinum formed directly on the flexible base layer such that a first electrode formed from laser ablation of the layer of sputtered platinum (see entire document, especially Figure 1 104 formed directly on 102, [0077] platinum electrodes, product by process MPEP 2113);
a protection layer over the layer of sputtered platinum, wherein the protection layer is also configured to prevent diffusion of electrochemically active constituent (see entire document, especially [0040] “One illustrative embodiment is an amperometric analyte sensor apparatus comprising a base layer that includes a working electrode, a reference electrode, and a counter electrode. In this embodiment an analyte sensing layer is disposed over the working electrode and this analyte sensing layer comprises glucose oxidase entrapped with a polymer comprising a polyvinyl alcohol polymer that is coupled to N-methyl-4(4'-formylstyryl)pyridinium (see, e.g. CAS No. 74401-04-0)... In this embodiment, an analyte modulating layer is disposed over this analyte sensing layer and functions to modulates the diffusion analytes such as glucose through the layers of the analyte sensor. Optionally, the sensor apparatus also comprises an interference rejection layer disposed over the electrode; an adhesion promoting layer disposed between the analyte sensing layer and the analyte modulating layer; a protein layer disposed on the analyte sensing layer; and/or a cover layer disposed over the analyte modulating layer.” (Emphasis added), [0049] “This methodology can work with a number of layered sensor apparatuses such as those that comprise layers such as an interference rejection layer (e.g. one disposed directly on top of the electrode surface),” (Emphasis added), [0084] interference rejection layer is interpreted to read on a protection layer, such as Nafion, where Nafion is one of the materials that the instant application states is the protection layer material, and thus must inherently/obviously also achieve the claimed functional features being claimed here in the limitations “wherein the protection layer is also configured to prevent diffusion of electrochemically active constituent”); and 
an electrochemical sensing stack over the first electrode and directly on the protection layer, wherein the electrochemical sensing stack comprises: a glucose oxidase layer over the protection layer  (see entire document, especially Figure 1 element 110, [0040], [0049] [0069] with the inclusion of the interference layer as suggested by the art which is disposed directly on the electrode surface, the element 110 of Figure 1 is thus directly on the this interference rejection layer); and a glucose limiting membrane over the glucose oxidase layer (see entire document, especially Figure 1 112, [0069]).  
However, the limitation of the protection layer encapsulating the layer of sputtered platinum is not directly taught.
Gumbrecht teaches a similar electrochemical sensing system (see abstract), and teaches the application of a protection layer, such as Nafion, to encapsulate electrodes in order to protect against contaminates and deposits (see entire document, especially Figure 3, col. 4 lines 28-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of fully covering and encapsulating electrodes with protection layer in order to protect against contaminates and deposits (see Gumbrecht col. 4 lines 28-42).
Regarding claim 5, the limitations are met by Shah in view of Gumbrecht, where Shah teaches wherein the electrochemical sensing stack further comprises: a protein layer on the glucose oxidase layer; and an adhesion promoting layer on the protein layer, wherein the glucose limiting membrane is disposed on the adhesion promoting layer (see entire document, especially Figure 1 116, 114 [0040], [0069]).

Claims 1-2, 6, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Holker et al. (Holker, US 2004/0074785) in view Shah et al. (Shah, US 2015/0122647) in view of Gumbrecht et al. (Gumbrecht, US 5,225,063).
Regarding claim 1, Holker teaches a flexible analyte sensor (see entire document, especially Figure 1)  comprising: 
a flexible base layer (see entire document, especially Figure 1, 102 [0031]) 
having a layer of sputtered platinum formed directly on the flexible base layer such that a first electrode formed from laser ablation of the layer of sputtered platinum (see entire document, especially Figure 1, 104 directly on 102, [0026], [0049], [0050]. product by process MPEP 2113);
an electrochemical sensing stack over the first electrode, wherein the electrochemical sensing stack comprises a glucose oxidase layer over the layer of sputtered platinum (see entire document, especially Figure 1, 110, [0030]); and a glucose limiting membrane over the glucose oxidase layer (see entire document, especially Figure 1 112, [0030]).  
However, the limitations of a protection layer that encapsulates the layer of sputtered platinum, wherein the protection layer is also configured to prevent diffusion of electrochemically active constituent; and the electrochemical sensing stack directly on the protection layer such that  the glucose oxidase layer is over the protection layer are not directly taught.
Shah teaches a similar analyte sensor (see entire document, especially abstract, and Figure 1), and includes teaching the usage of a protection layer that encapsulates the layer of sputtered platinum, wherein the protection layer is also configured to prevent diffusion of electrochemically active constituent (see entire document, especially [0040] “One illustrative embodiment is an amperometric analyte sensor apparatus comprising a base layer that includes a working electrode, a reference electrode, and a counter electrode. In this embodiment an analyte sensing layer is disposed over the working electrode and this analyte sensing layer comprises glucose oxidase entrapped with a polymer comprising a polyvinyl alcohol polymer that is coupled to N-methyl-4(4'-formylstyryl)pyridinium (see, e.g. CAS No. 74401-04-0)... In this embodiment, an analyte modulating layer is disposed over this analyte sensing layer and functions to modulates the diffusion analytes such as glucose through the layers of the analyte sensor. Optionally, the sensor apparatus also comprises an interference rejection layer disposed over the electrode; an adhesion promoting layer disposed between the analyte sensing layer and the analyte modulating layer; a protein layer disposed on the analyte sensing layer; and/or a cover layer disposed over the analyte modulating layer.” (Emphasis added), [0049] “This methodology can work with a number of layered sensor apparatuses such as those that comprise layers such as an interference rejection layer (e.g. one disposed directly on top of the electrode surface),” (Emphasis added), [0084] interference rejection layer is interpreted to read on a protection layer, such as Nafion, where Nafion is one of the materials that the instant application states is the protection layer material, and thus must inherently/obviously also achieve the claimed functional features being claimed here in the limitations “wherein the protection layer is also configured to prevent diffusion of electrochemically active constituent”), such modification to include a protection layer to Holker results is a structure that teaches the claimed feature the electrochemical sensing stack directly on the protection layer  and the electrochemical sensing stack comprises: a glucose oxidase layer over the protection layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including a protection layer between an electroactive surface and an analyte responsive layer in order to prolong sensor life by rejecting interferants. While Shah teaches the protection layer, Shah is silent to the claimed feature of encapsulation.
Gumbrecht teaches a similar electrochemical sensing system (see abstract), and teaches the application of a protection layer, such as Nafion, to encapsulate electrodes in order to protect against contaminates and deposits (see entire document, especially Figure 3, col. 4 lines 28-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of fully covering and encapsulating electrodes with protection layer in order to protect against contaminates and deposits (see Gumbrecht col. 4 lines 28-42).
Regarding claim 2, the limitations are met by Holker in view of Shah and Gumbrecht, where Holker teaches wherein the glucose limiting membrane is directly on the glucose oxidase layer (see entire document, especially Figure 1 112 on 110, shown as via 114, but per [0030] 114 is merely optional and can be removed: “In alternative embodiments, protein or like molecules in the sensor chemistry layer 110 can be sufficiently crosslinked or otherwise prepared to allow the membrane layer 112 to be disposed in direct contact with the sensor chemistry layer 110 in the absence of an adhesion promoter layer 114”).
Regarding claim 6, the limitations are met by Holker in view of Shah and Gumbrecht, where Holker teaches a second electrode formed from laser ablation of the layer of sputtered platinum (see entire document, especially [0010]-[0011], [0027] [0049], product by process MPEP 2113).
Regarding claim 11, the limitations are met by Holker in view of Shah and Gumbrecht, where the combination teaches wherein the protection layer is directly on the layer of sputtered platinum (see Shah entire document, especially [0040], [0049], [0084] interference rejection layer is interpreted to read on a protection layer, such as Nafion. “the sensor apparatus also comprises an interference rejection layer disposed over the electrode”…“an interference rejection layer (e.g. one disposed directly on top of the electrode surface”), wherein the glucose oxidase layer is directly on the protection layer (see Holker Figure 1, such modification to include a protection layer to Holker results is a structure that teaches the claimed feature), and wherein the glucose limiting membrane is directly on the glucose oxidase layer (see Holker entire document, especially Figure 1 112 on 110, shown as via 114, but per [0030] 114 is merely optional and can be removed: “In alternative embodiments, protein or like molecules in the sensor chemistry layer 110 can be sufficiently crosslinked or otherwise prepared to allow the membrane layer 112 to be disposed in direct contact with the sensor chemistry layer 110 in the absence of an adhesion promoter layer 114”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including a protection layer between an electroactive surface and an analyte responsive layer in order to prolong sensor life by rejecting interferants

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (Shah, US 2015/0122647) in view of Gumbrecht et al. (Gumbrecht, US 5,225,063) as applied to claim 1 above, and further in view of Polcha (US 2005/0197554).
Regarding claim 3, the limitations are met by Shah in view of Gumbrecht, where Shah teaches the glucose oxidase layer has a thickness of from about 3 to about 6 micrometers (see entire documents, especially [0008], [0045], [0049]), and Shah states that the analyte modulating layer can be at a thickness of desired proportions (see [0052]), but does not directly teach the glucose limiting membrane has a thickness of from about 10 to about 30 micrometers.
Polcha teaches a similar system that limits the flux of glucose through a membrane which is preferably about 20 microns in thickness (see entire document, especially abstract and [0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using membrane of about 20 microns in order to limit glucose amounts to an active sensing layer.
Regarding claim 4, the limitations are met by Shah in view of Gumbrecht, where Shah teaches the glucose oxidase layer has a thickness of from about 4.2 to about 4.4 micrometers (see entire documents, especially [0008], [0045], [0049]), and Shah states that the analyte modulating layer can be at a thickness of desired proportions (see [0052]), but does not directly teach the glucose limiting membrane has a thickness of from about 20 to about 22 micrometers.
Polcha teaches a similar system that limits the flux of glucose through a membrane which is preferably about 20 microns in thickness (see entire document, especially abstract and [0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using membrane of about 20 microns in order to limit glucose amounts to an active sensing layer.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Holker et al. (Holker, US 2004/0074785) in view of Shah et al. (Shah, US 2015/0122647) in view of Gumbrecht et al. (Gumbrecht, US 5,225,063) as applied to claim 1 above, and further in view of Occhipinti (GB 2539224 A).
Regarding claim 7, the limitations are met by Holker in view of Shah and Gumbrecht, where Holker teaches a second electrode formed from a layer of sputtered platinum (see entire document, especially [0010]-[0011], [0027] [0049] counter, product by process MPEP 2113), but does not directly teach a layer of silver/silver chloride ink screen printed on the second electrode.
Occhipinti teaches a similar system which can measure electrochemically, and teaches the usage of known conductive materials include platinum (see entire document, especially p. 15-16, 19, claim 6) and applying a layer of silver/silver chloride onto a conductive material of a reference electrode (see entire document, especially p. 9 “In one preferred embodiment the reference electrode (RE) is formed by a conductive layer coated by silver and silver cloride (Ag/AgCl),” see also p.21, claim 4, product by process MPEP 2113). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of applying a silver/silver chloride coating to a reference electrode conductive material for reference sensing since such material has a known and stable potential for electrochemical sensing. Additionally, it is prima facie obviousness to substitute a silver conductive material for platinum to form a reference electrode (see Occhipinti claim 6). In general, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Holker et al. (Holker, US 2004/0074785) in view of Shah et al. (Shah, US 2015/0122647) in view of Gumbrecht et al. (Gumbrecht, US 5,225,063) as applied to claim 1 above, and further in view of Say et al. (Say, US 2010/0106001).
Regarding claim 8, the limitations are met by Holker in view of Shah and Gumbrecht, where  Holker teaches the flexible analyte sensor further comprises a second electrode formed from a layer of silver/silver chloride ink (see entire document, especially [0049] reference electrode, ink screen printed interpreted as product by process MPEP 2113, see also paragraph [0016]), however, the limitation of the flexible base layer has a first side and a second side opposite the first side; the first electrode is on the first side of the base layer; and the flexible analyte sensor further comprises the second electrode formed on the second side of the flexible base layer is not directly taught.
Say teaches a similar system and teaches the usage of a base layer with first and second sides, wherein the first and second sensor are located on each of the first and second side (see entire document, especially Figure 6, [0117]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known method sot yield predictable results of using a base having a reference electrode on an opposing surface to a working electrode in order to electrochemically sensing an analyte of interest.
Regarding claim 9, the limitations are met by Holker in view of Shah and Gumbrecht and, except the limitation of the flexible base layer is polyester is not directly taught.
Say teaches a similar system and teaches the usage of a base layer with material of polyester (see entire document, especially [0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polyester base as an obvious substitution of one known material for another to obtain predictable results of supporting sensing components in order to electrochemically sensing an analyte of interest.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Holker et al. (Holker, US 2004/0074785) in view of Shah et al. (Shah, US 2015/0122647) in view of Gumbrecht et al. (Gumbrecht, US 5,225,063) as applied to claim 1 above, and further in view of Oviatt, JR. et al. (Oviatt, US 2010/0236923).
Regarding claim 23, the limitations are met by Holker in view of Shah and Gumbrecht, where Holker teaches wherein the flexible base layer defines a first surface, wherein the first electrode is disposed on the first surface of the flexible base layer (see entire document, especially Figure 1), Shah teaches applying protection layer between reactant layer and electrode (see Shah entire document, especially [0040], [0049], [0084] interference rejection layer is interpreted to read on a protection layer, such as Nafion. “the sensor apparatus also comprises an interference rejection layer disposed over the electrode”…“an interference rejection layer (e.g. one disposed directly on top of the electrode surface”), and Gumbrecht teaches wherein the protection layer covers the entire surface of the flexible base layer (see entire document, especially Figure 3, 42 encapsulates all electrodes and covers all of the surface containing the electrodes on substrate element 36, Such modification to Holker as modified would teach also applying the protection layer across the entire substrate, wherein the critical aspect is ensuring the electrode is protected from interferants). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of fully covering and encapsulating electrodes with protection layer in order to protect against contaminates and deposits (see Gumbrecht col. 4 lines 28-42).
However, the limitation of wherein a thickness of the protection layer is within a range from about 5 nanometers to about 200 nm is not directly taught. It is noted that the range claimed in microns is 0.005 to 0.2 microns.
Oviatt teaches a similar analyte sensing system, and includes the teaching of an interference layer (protection layer) applied directly to an electroactive surface of an electrode, and teaches that such thickness of interference layer can be applied in a thickness from the claimed range (see entire document, especially [0079]-[0080] in microns). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using known thinner thickness of interference layer (protection) applied directly to an electroactive surface because they generally have a lower effect on the rate of diffusion of hydrogen peroxide from the enzyme membrane to the electrodes (see Oviatt [0080]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (Shah, US 2015/0122647) in view of Gumbrecht et al. (Gumbrecht, US 5,225,063) as applied to claim 1 above, and further in view of Heller et al. (Heller, US 5,593,852).
Regarding claim 24, the limitations are met by Shah in view of Gumbrecht, except the limitations of an additional interference material in the limitation of wherein the electrochemical sensing stack further comprises an interference rejection layer is not directly taught.
Heller teaches a related glucose electrode system (see title and abstract), and teachings the inclusion of layers on a glucose sensor including an interference rejection layer positioned on a flux limiting layer (see entire document, especially abstract, col. 4 lines 10-15, col. 12 lines 42-63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including a layer of horseradish oxidase on the flux limiting layer in order to eliminate more interference molecules in the sensor.

Claims 12, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Holker et al. (Holker, US 2004/0074785) in view of Shah et al. (Shah, US 2015/0122647) and Gumbrecht et al. (Gumbrecht, US 5,225,063) and Say et al. (Say, US 2010/0106001).
Regarding claim 12, Holker teaches an analyte sensor comprising: a substrate  (see entire document, especially Figure 1, 102 [0031]) 
having a layer of platinum with a bottom surface formed directly on the substrate such that an electrode is formed from laser ablation of the layer of platinum (see entire document, especially Figure 1, 104, [0026], [0049], [0050]. product by process MPEP 2113); 
and an electrochemical sensing stack over the electrode (see entire document, especially Figure 1, 110, [0030]), wherein the electrochemical sensing stack comprises a glucose oxidase layer over the electrode (see entire document, especially Figure 1, 110, [0030]); and a glucose limiting membrane over the glucose oxidase layer (see entire document, especially Figure 1 112, [0030]);
However, the limitation of the substrate is polyester, and a protection layer over that encapsulates the layer of platinum, wherein the protection layer is also configured to prevent diffusion of electrochemically active constituent, the electrochemical sensing stack is directly on the protection layer such that the glucose oxide layer is over the protection layer are not directly taught.
Shah teaches a similar analyte sensor (see entire document, especially abstract, and Figure 1), and includes teaching the usage of a protection layer over the layer of platinum, wherein the protection layer is also configured to prevent diffusion of electrochemically active constituent (see entire document, especially [0040], [0049], [0084] interference rejection layer is interpreted to read on a protection layer, such as Nafion, where Nafion is one of the materials that the instant application states is the protection layer material, and thus must inherently/obviously also achieve the claimed functional features being claimed here in the limitations “wherein the protection layer is also configured to prevent diffusion of electrochemically active constituent”), such modification to include a protection layer to Holker results is a structure that teaches the claimed feature the electrochemical sensing stack directly on the protection layer and over the electrode, and the glucose oxidase layer over the protection layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including a protection layer between an electroactive surface and an analyte responsive layer in order to prolong sensor life by rejecting interferants. While Shah teaches the protection layer, Shah is silent to the claimed feature of encapsulation.
 Gumbrecht teaches a similar electrochemical sensing system (see abstract), and teaches the application of a protection layer, such as Nafion, to encapsulate electrodes in order to protect against contaminates and deposits (see entire document, especially Figure 3, col. 4 lines 28-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of fully covering and encapsulating electrodes with protection layer in order to protect against contaminates and deposits (see Gumbrecht col. 4 lines 28-42).
Say teaches a similar system and teaches the usage of a base layer with material of polyester (see entire document, especially [0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polyester base as an obvious substitution of one known material for another to obtain predictable results of supporting sensing components in order to electrochemically sensing an analyte of interest.
Regarding claim 15, the limitations are met by Holker in view of Shah and Gumbrecht and Say, where the combination teaches the glucose oxidase layer directly on the protection layer (see Holker entire document, especially Figure 1 110 on 104; see Shah entire document, especially [0040], [0049], [0084] interference rejection layer is interpreted to read on a protection layer, such as Nafion. “the sensor apparatus also comprises an interference rejection layer disposed over the electrode”…“an interference rejection layer (e.g. one disposed directly on top of the electrode surface”); and the glucose limiting membrane is directly on the glucose oxidase layer (see Holker entire document, especially Figure 1 112 on 110, shown as via 114, but per [0030] 114 is merely optional and can be removed: “In alternative embodiments, protein or like molecules in the sensor chemistry layer 110 can be sufficiently crosslinked or otherwise prepared to allow the membrane layer 112 to be disposed in direct contact with the sensor chemistry layer 110 in the absence of an adhesion promoter layer 114”). 
Regarding claim 19, the limitations are met by Holker in view of Shah and Gumbrecht and Say, where the combination teaches wherein the polyester substrate has a first side and a second side opposite the first side (see Say entire document, especially Figure 6, [0117]), wherein the electrode is a first electrode (see Holker entire document, especially Figure 1, 104, [0026], [0049], [0050]) formed on the first side (see Say entire document, especially Figure 6, [0117]), and wherein the analyte sensor further comprises: a second electrode formed from a layer of silver/silver chloride ink screen printed (see entire document, especially [0049] ink screen printed interpreted as product by process MPEP 2113, see also paragraph [0016]) on the second side of the polyester substrate (see Say entire document, especially Figure 6, [0117]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known method sot yield predictable results of using a base having a reference electrode on an opposing surface to a working electrode in order to electrochemically sensing an analyte of interest.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Holker et al. (Holker, US 2004/0074785) in view of Shah et al. (Shah, US 2015/0122647) and Gumbrecht et al. (Gumbrecht, US 5,225,063) and Say et al. (Say, US 2010/0106001) as applied to claim 12 above, and further in view of Woodard et al. (Woodard, US 6,333,084).
Regarding claim 13, the limitations are met by Holker in view of Shah and Gumbrecht and Say, where the combination teaches wherein the bottom surface of the layer of platinum is directly on an upper surface of the polyester substrate (see Say [0076] polyester, See Holker Figure 1), except the limitation of wherein the upper surface of the polyester substrate has a surface roughness of from 5 nm to about 80 nm is not directly taught. 
However, the roughness appears to be a natural inherent property of polyester. In addition, such claimed roughness is known in the art as Woodard teaches a similar material which includes sputtered deposited metal layers (see abstract), and includes teaching of using polyester with the claimed surface roughness (see entire document, especially col. 2 lines 28-38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using polyester with the claimed surface roughness as an obvious choice of polyester material for a base that can include sputtered metals on the base. In general, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Holker et al. (Holker, US 2004/0074785) in view of Shah et al. (Shah, US 2015/0122647) and Gumbrecht et al. (Gumbrecht, US 5,225,063) and  Say et al. (Say, US 2010/0106001) as applied to claim 12 above, and further in view of Woodard et al. (Woodard, US 6,333,084), Gunasingham (US 5,312,590) and Occhipinti (GB 2539224 A)
Regarding claim 14, the limitations are met by Holker in view of Shah and Gumbrecht and Say, where the combination teaches wherein the bottom surface of the layer of platinum is directly on an upper surface of the polyester substrate (see Say [0076] polyester, See Holker Figure 1), and wherein the electrode is a first electrode (see Holker especially Figure 1, 104, [0026], [0049], [0050]), wherein the analyte sensor further comprises: a second electrode formed from laser ablation of the layer of platinum  (see Holker entire document, especially [0010]-[0011], [0027] [0049] counter), except the limitations of wherein the upper surface of the polyester substrate has a surface roughness of from 5 nm to about 80 nm, and a layer of silver/silver chloride ink screen printed on the second electrode are not directly taught.
However, the roughness appears to be a natural inherent property of polyester. In addition, such claimed roughness is known in the art as Woodard teaches a similar material which includes sputtered deposited metal layers (see abstract), and includes teaching of using polyester with the claimed surface roughness (see entire document, especially col. 2 lines 28-38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using polyester with the claimed surface roughness as an obvious choice of material for a base that can include sputtered metals on the base. In general, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Gunasingham teaches a similar sensor system which also includes working, reference, and counter (see entire document, especially Figure 1), and teaches that a working electrode can be made of platinum, and that while a reference electrode may be constructed with silver/silver chloride, such reference electrode can alternatively be constructed of platinum (see entire document, especially col. 4 lines 20-26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a simple substitution of one known reference electrode material for another to obtain predictable results of reference electrode measurements. In general, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Occhipinti teaches a similar system which can measure electrochemically, and teaches the usage of known conductive materials include platinum (see entire document, especially p. 15-16, 19, claim 6) and applying a layer of silver/silver chloride onto a conductive material of a reference electrode (see entire document, especially p. 9 “In one preferred embodiment the reference electrode (RE) is formed by a conductive layer coated by silver and silver cloride (Ag/AgCl),” see also p.21, claim 4, ink screen printed product by process MPEP 2113). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of applying a silver/silver chloride coating to a reference electrode conductive material for reference sensing since such material has a known and stable potential for electrochemical sensing. Additionally, Occhipinti also supports that it is prima facie obviousness to substitute a silver conductive material for platinum to form a reference electrode (see Occhipinti claim 6). In general, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).

Claims 12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over (Shah, US 2015/0122647) in view of Gumbrecht et al. (Gumbrecht, US 5,225,063) and Say et al. (Say, US 2010/0106001).
Regarding claim 12, Shah teaches an analyte sensor comprising: a substrate (see entire document, especially Figure 1 102, [0060])
having a layer of platinum with a bottom surface formed directly on the substrate such that an electrode is formed from laser ablation of the layer of platinum (see entire document, especially Figure 1 104, [0077] platinum electrodes, product by process MPEP 2113) a protection layer over the layer of platinum, wherein the protection layer is also configured to prevent diffusion of electrically active constituent (see entire document, especially [0040], [0049], [0084] interference rejection layer is interpreted to read on a protection layer, such as Nafion; “the sensor apparatus also comprises an interference rejection layer disposed over the electrode”…“an interference rejection layer (e.g. one disposed directly on top of the electrode surface”, where Nafion is one of the materials that the instant application states is the protection layer material, and thus must inherently/obviously also achieve the claimed functional features being claimed here in the limitations “wherein the protection layer is also configured to prevent diffusion of electrochemically active constituent”); and 
an electrochemical sensing stack directly on the protection layer (see entire document, especially Figure 1 element 110, [0040], [0069]), wherein the electrochemical sensing stack comprises: a glucose oxidase layer on the protection layer (see entire document, especially Figure 1 110, [0040], [0049], [0084] interference rejection layer is interpreted to read on a protection layer, such as Nafion; “the sensor apparatus also comprises an interference rejection layer disposed over the electrode”…“an interference rejection layer (e.g. one disposed directly on top of the electrode surface”); and 
a glucose limiting membrane over the glucose oxidase layer (see entire document, especially Figure 1 112 on 110 via 114 and 116). 
However, the limitations of the substrate is polyester, and the protection layer encapsulates the layer of platinum are not directly taught.
Gumbrecht teaches a similar electrochemical sensing system (see abstract), and teaches the application of a protection layer, such as Nafion, to encapsulate electrodes in order to protect against contaminates and deposits (see entire document, especially Figure 3, col. 4 lines 28-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of fully covering and encapsulating electrodes with protection layer in order to protect against contaminates and deposits (see Gumbrecht col. 4 lines 28-42).
Say teaches a similar system and teaches the usage of a base layer with material of polyester (see entire document, especially [0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polyester base as an obvious substitution of one known material for another to obtain predictable results of supporting sensing components in order to electrochemically sensing an analyte of interest.
Regarding claim 15, the limitations are met by Shah in view of Gumbrecht and Say, where the Shah teaches wherein the glucose oxidase layer is directly on the protection layer (see entire document, especially Figure 1 110, [0040], [0049], [0084] interference rejection layer is interpreted to read on a protection layer, such as Nafion; “the sensor apparatus also comprises an interference rejection layer disposed over the electrode”…“an interference rejection layer (e.g. one disposed directly on top of the electrode surface”); and the glucose limiting membrane is directly on the glucose oxidase layer (see entire document, especially figure 1 112 on 110 in alternative configuration [0079] In alternative embodiments, protein or like molecules in the analyte sensing layer 110 can be sufficiently crosslinked or otherwise prepared to allow the analyte modulating membrane layer 112 to be disposed in direct contact with the analyte sensing layer 110 in the absence of an adhesion promoter layer 114).
Regarding claim 16, the limitations are met by Shah in view of Gumbrecht and Say, where Shah teaches wherein the electrochemical sensing stack comprises: a protein layer on the glucose oxidase layer (see entire document, especially Figure 1 116 on 110); and an adhesion promoting layer on the protein layer (see entire document, especially Figure 1 114 on 116); wherein the glucose limiting membrane is on the adhesion promoting layer (see entire document, especially Figure 1 112 on 114).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over (Shah, US 2015/0122647) in view of Gumbrecht et al. (Gumbrecht, US 5,225,063) and Say et al. (Say, US 2010/0106001) as applied to claim 12 above, and further in view of Heller et al. (Heller, US 5,593,852).
Regarding claim 25, the limitations are met by Shah in view of Gumbrecht and Say, except the limitations of an additional interference material in the limitation of wherein the electrochemical sensing stack further comprises an interference rejection layer is not directly taught.
Heller teaches a related glucose electrode system (see title and abstract), and teachings the inclusion of layers on a glucose sensor including an interference rejection layer positioned on a flux limiting layer (see entire document, especially abstract, col. 4 lines 10-15, col. 12 lines 42-63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including a layer of horseradish oxidase on the flux limiting layer in order to eliminate more interference molecules in the sensor.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Holker et al. (Holker, US 2004/0074785) in view of Shah et al. (Shah, US 2015/0122647) and Gumbrecht et al. (Gumbrecht, US 5,225,063) and Say et al. (Say, US 2010/0106001) and Gunasingham (US 5,312,590) and Occhipinti (GB 2539224 A).
Regarding claim 20, Holker teaches a flexible analyte sensor comprising: a base layer  (see entire document, especially Figure 1, 104, [0026], [0049], [0050])
having a layer of sputtered platinum formed directly on the base layer such that a working electrode is formed from laser ablation of sputtered platinum (see entire document, especially Figure 1, 104, [0049], [0050]; product by process MPEP 2113),
such that a reference material is formed from laser ablation of the layer of sputtered platinum (see entire document, especially [0049]-[0050], teaches reference electrode made from silver followed by silver chloride, [0027]. product by process MPEP 2113); 
an electrochemical sensing stack over the base layer, wherein the electrochemical sensing stack comprises: a glucose oxidase layer over an exposed portion of the working electrode (see entire document, especially Figure 1, 110, [0030]); and a glucose limiting membrane over the glucose oxidase layer (see entire document, especially Figure 1 112, [0030]).
However, the limitations of the base layer being polyester; a protection layer that encapsulates the layer of sputtered platinum, wherein the protection layer is also configured to prevent diffusion of electrochemically active constituent; the glucose oxidase layer directly on the protection layer; the reference electrode being platinum; and silver/silver chloride ink screen printed over an exposed portion of the reference electrode are not directly taught.
Shah teaches a similar analyte sensor (see entire document, especially abstract, and Figure 1), and includes teaching the usage of a protection layer over the layer of sputtered platinum, wherein the protection layer is also configured to prevent diffusion of electrochemically active constituent (see entire document, especially [0040] “One illustrative embodiment is an amperometric analyte sensor apparatus comprising a base layer that includes a working electrode, a reference electrode, and a counter electrode. In this embodiment an analyte sensing layer is disposed over the working electrode and this analyte sensing layer comprises glucose oxidase entrapped with a polymer comprising a polyvinyl alcohol polymer that is coupled to N-methyl-4(4'-formylstyryl)pyridinium (see, e.g. CAS No. 74401-04-0)... In this embodiment, an analyte modulating layer is disposed over this analyte sensing layer and functions to modulates the diffusion analytes such as glucose through the layers of the analyte sensor. Optionally, the sensor apparatus also comprises an interference rejection layer disposed over the electrode; an adhesion promoting layer disposed between the analyte sensing layer and the analyte modulating layer; a protein layer disposed on the analyte sensing layer; and/or a cover layer disposed over the analyte modulating layer.” (Emphasis added), [0049] “This methodology can work with a number of layered sensor apparatuses such as those that comprise layers such as an interference rejection layer (e.g. one disposed directly on top of the electrode surface),” (Emphasis added), [0084] interference rejection layer is interpreted to read on a protection layer, such as Nafion; where Nafion is one of the materials that the instant application states is the protection layer material, and thus must inherently/obviously also achieve the claimed functional features being claimed here in the limitations “wherein the protection layer is also configured to prevent diffusion of electrochemically active constituent”), such modification to include a protection layer to Holker results is a structure that teaches the claimed feature the glucose oxidase layer directly on the protection layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including a protection layer between an electroactive surface and an analyte responsive layer in order to prolong sensor life by rejecting interferants. While Shah teaches the protection layer, Shah is silent to the claimed feature of encapsulation of the two regions with electrodes, and the electrochemical sensing stack including an interference rejection layer. 
Gumbrecht teaches a similar electrochemical sensing system (see abstract), and teaches the application of a protection layer, such as Nafion, to encapsulate electrodes in order to protect against contaminates and deposits (see entire document, especially Figure 3, col. 4 lines 28-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of fully covering and encapsulating electrodes with protection layer in order to protect against contaminates and deposits (see Gumbrecht col. 4 lines 28-42).
Say teaches a similar system and teaches the usage of a base layer with material of polyester (see entire document, especially [0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polyester base as an obvious substitution of one known material for another to obtain predictable results of supporting sensing components in order to electrochemically sensing an analyte of interest.
Gunasingham teaches a similar sensor system which also includes working, reference, and counter (see entire document, especially Figure 1), and teaches that a working electrode can be made of platinum, and that while a reference electrode may be constructed with silver/silver chloride, such reference electrode can alternatively be constructed of platinum (see entire document, especially col. 4 lines 20-26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a simple substitution of one known reference electrode material for another to obtain predictable results of reference electrode measurements. In general, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Occhipinti teaches a similar system which can measure electrochemically, and teaches the usage of known conductive materials include platinum (see entire document, especially p. 15-16, 19, claim 6) and applying a layer of silver/silver chloride onto a conductive material of a reference electrode (see entire document, especially p. 9 “In one preferred embodiment the reference electrode (RE) is formed by a conductive layer coated by silver and silver cloride (Ag/AgCl),” see also p.21, claim 4; ink screen printed product by process MPEP 2113). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of applying a silver/silver chloride coating to a reference electrode conductive material for reference sensing since such material has a known and stable potential for electrochemical sensing. Additionally, Occhipinti also supports that it is prima facie obviousness to substitute a silver conductive material for platinum to form a reference electrode (see Occhipinti claim 6). In general, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Holker et al. (Holker, US 2004/0074785) in view of Shah et al. (Shah, US 2015/0122647) and Gumbrecht et al. (Gumbrecht, US 5,225,063) and Say et al. (Say, US 2010/0106001) and Gunasingham (US 5,312,590) and Occhipinti (GB 2539224 A) as applied to claim 20 above, and further in view of Bommakanti et al. (Bommakanti, US 2012/0138484).
Regarding claim 21, the limitations are met by Holker in view of Shah and Gumbrecht and Say and Gunasingham and Occhipinti, where Holker teaches a counter electrode formed from a third region (see entire document, especially [0049]-[0050]; [0027]), where the combination teaches, wherein the counter electrode and the working electrode form a working/counter electrode pair (see Say Figure 4B, See Holker [0027] An operating sensor 100 typically includes a plurality of electrodes such as a working electrode and a counter electrode electrically isolated from each other, however typically situated in close proximity to one another. [0040]-[0041] at least one working and at least one counter, i.e. form a pair), and wherein the counter electrode is separated from the working electrode by an intrapair distance (see Say Figure 4B; See Holker [0027] An operating sensor 100 typically includes a plurality of electrodes such as a working electrode and a counter electrode electrically isolated from each other, however typically situated in close proximity to one another. i.e. the close proximity amounts to a distance). it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of positioning working and counter electrodes in a paired relationship in order to measure in close proximity which will aid in more precise analyte measurements. While Holker teaches that at least one working and at least one counter electrode are relied on, and the counter and working electrodes are in close proximity (see entire document, especially [0027] close proximity is a distance as desired, [0040]-[0041]), however, there is no teaching of the claimed range of distance of distance within a range from about 5 microns to about 200 microns.
Bommakanti teaches a related system for measuring analytes, including teaching the claimed range for how close the components of working electrode and counter electrode can be (see abstract, [0164]. [0199]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including working and counter electrodes positioned close to another in suggested distance orientations known in the art in order to allow for analyte sensing. MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").”  
Regarding claim 22, the limitations are met by Holker in view of Shah and Gumbrecht and Say and Gunasingham and Occhipinti and Bommakanti, where Holker reasonably teaches wherein the flexible analyte sensor includes a plurality of working/counter electrode pairs, wherein each pair has an independently selected intrapair distance as Holker teaches that at least one working and at least one counter electrode are relied on, and the counter and working electrodes are in close proximity (see entire document, especially  [0027] close proximity is a distance as desired, [0040]-[0041]), however, for compact prosecution purposes, there is no direct teaching on 1:1 in the plurality of pairs for the combination above. 
Shah however teaches this limitation as the working, counter, and reference electrodes are included in units and that there can be included a plurality of the units which reasonably teaches the claimed limitations wherein the flexible analyte sensor includes a plurality of working/counter electrode pairs, wherein each pair has an independently selected intrapair distance (see entire document, especially [0066] In some embodiments of the invention, the apparatus comprises a plurality of working electrodes, counter electrodes and reference electrodes clustered together in units consisting essentially of one working electrode, one counter electrode and one reference electrode; and the clustered units are longitudinally distributed on the base layer in a repeating pattern of units. [0074]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including a plurality of sensor units to measure multiple measurements.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Holker et al. (Holker, US 2004/0074785) in view of Shah et al. (Shah, US 2015/0122647) and Gumbrecht et al. (Gumbrecht, US 5,225,063) and Say et al. (Say, US 2010/0106001) and Gunasingham (US 5,312,590) and Occhipinti (GB 2539224 A) as applied to claim 20 above, and further in view of Heller et al. (Heller, US 5,593,852).
Regarding claim 25, the limitations are met by Holker as modified in claim 20, except the limitations of an additional interference material in the limitation of wherein the electrochemical sensing stack further comprises an interference rejection layer is not directly taught.
Heller teaches a related glucose electrode system (see title and abstract), and teachings the inclusion of layers on a glucose sensor including an interference rejection layer positioned on a flux limiting layer (see entire document, especially abstract, col. 4 lines 10-15, col. 12 lines 42-63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including a layer of horseradish oxidase on the flux limiting layer in order to eliminate more interference molecules in the sensor.

Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims filed 3/15/2022; and IDS filed 6/21/2022.
Applicant’s request for interview is acknowledged and interview was conducted on 9/8/2022. Upon review of this action the examiner will grant an After-Final interview if requested.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered but are not persuasive and are moot in view of the updated rejections. In general, MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The rejections are respectfully maintained as updated above to account for the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (Li, US 2012/0186997) teaches a similar sensor arrangement with different layers and arrangements similar to those being claimed. Yoshioka et al. (Yoshioka, US 5,651,869) teaches a similar sensor arrangement with similar materials to those being claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791